                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                                Case No. 18-cv-07027-SK
                                   8                       Plaintiff,
                                                                                                ORDER GRANTING LEAVE TO
                                   9                v.                                          SERVE THIRD PARTY SUBPOENA
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 73.70.33.6,                                    Regarding Docket No. 8
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Strike 3 Holdings, LLC moves ex parte for leave to serve a third party subpoena

                                  14   prior to a Rule 26(f) conference, and the Court being duly advised does hereby

                                  15   FINDS AND ORDERS that:

                                  16           1.        Plaintiff has established that “good cause” exists for it to serve a third party

                                  17   subpoena on AT&T Inc. (hereinafter the “ISP”). See UMG Recording, Inc. v. Doe, 2008 WL

                                  18   4104214, *4 (N.D. Cal. 2008); and Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6-7

                                  19   (D.D.C. 2008).

                                  20           2.        Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to

                                  21   provide Plaintiff with the true name and address of the Defendant to whom the ISP assigned an IP

                                  22   address as set forth on Exhibit A to the Complaint. Plaintiff shall attach to any such subpoena a

                                  23   copy of this Order.

                                  24           3.        Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

                                  25   service provider that is identified in response to a subpoena as a provider of Internet services to

                                  26   one of the Defendants.

                                  27

                                  28
                                   1           4.        IT IS FURTHER ORDERED that subpoenas authorized by this Order and issued

                                   2   pursuant thereto shall be deemed appropriate court orders under 47 U.S.C. § 551. In particulate, 47

                                   3   U.S.C.§551(c)(2)(B) provides as follows:

                                   4           (c) Disclosure of personally identifiable information

                                   5           [. . .]

                                   6           (2) A cable operator may disclose such information if the disclosure is –

                                   7           [. . .]

                                   8          (B) subject to subsection (h) [relating to disclosure to governmental agencies] of this action,

                                   9          made pursuant to a court order authorizing such disclosure, if the subscriber is notified of

                                  10          such order by the person to whom the order is directed . . . .

                                  11   This Order is an order authorizing such disclosure.

                                  12           5.        IT IS FURTHER ORDERED that each ISP will have 30 days from the date of
Northern District of California
 United States District Court




                                  13   service upon it to serve each of its subscriber(s) whose identity information is sought with a copy

                                  14   of the subpoena and a copy of this Order. The ISPs may serve the subscribers using any

                                  15   reasonable means, including written notice sent to the subscriber’s last known address, transmitted

                                  16   either by first-class mail or via overnight service.

                                  17           6.        IT IS FURTHER ORDERED that each subscriber and each ISP shall have 30

                                  18   days from the date of service upon him, her or it to file any motions in this court contesting the

                                  19   subpoena (including a motion to quash or modify the subpoena). If the 30-day period lapses

                                  20   without the subscriber contesting the subpoena, the ISP shall have 10 days to produce to Plaintiff

                                  21   the information responsive to the subpoena with respect to that subscriber.

                                  22           7.        IT IS FURTHER ORDERED that any ISP that receives a subpoena shall preserve

                                  23   all subpoenaed information pending the ISP’s delivering such information to Plaintiff or the final

                                  24   resolution of a timely filed motion to quash the subpoena with respect to such information.

                                  25           8.        IT IS FURTHER ORDERED that any information disclosed to Plaintiff in

                                  26   response to a subpoena may be used by Plaintiff for the purpose of protecting its rights under the

                                  27   Copyright Act, 17 U.S.C. § 101 et seq.

                                  28
                                                                                          2
                                   1           9.     IT IS FURTHER ORDERED that any name or other personal identifying

                                   2   information of any current or proposed defendant shall be filed UNDER SEAL in all filings

                                   3   according to the procedures set forth in Civil Local Rule 79-5. In addition, to filing those

                                   4   documents under seal, Plaintiff shall also file redacted versions of both documents in the public

                                   5   record, redacting only defendant(s) name(s) and any other personal identifying information.

                                   6   Plaintiff shall continue to use the current caption of the case.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 20, 2018

                                   9                                                     ______________________________________
                                                                                         SALLIE KIM
                                  10                                                     United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
